All the Justices concur in the conclusion reached by Justice MILLER that the cross-respondents, Mrs. Amelia Harris and William T. Harris, have no interest in the land, and the decree dismissing their cross-bill should be, and is, affirmed.
None of the Justices concur with Justice *Page 679 
MILLER in full in his interpretation of the will of Thomas H. Reynolds, deceased. Chief Justice ANDERSON and Justices McCLELLAN, SAYRE, SOMERVILLE, GARDNER, and THOMAS are of the opinion, and hold under the will, Mrs. Elizabeth A. Reynolds had a life interest during her natural life in all of the real estate, and the reversionary interest in this real estate vested, one-fifth in each, in the five children mentioned and remembered in section 3 of the will, subject to be divested out of any one of them by his or her death, without children, prior to the falling in of the life estate — that is, prior to the death of Mrs. Elizabeth A. Reynolds; and the survivors at her death take the whole interest in the land, a fee-simple title to it. Burleson v. Mays, 189 Ala. 107, 66 So. 36.
None of the Justices, except Justice GARDNER, concur with Justice MILLER in his construction of the deed, and in his conclusion that the complainant, Mrs. Julia G. Reynolds, the widow of Jordan F. Reynolds, the disinherited son, has no interest in the land, and that part of the decree so holding is by the court reversed, and one here rendered declaring she owns an undivided one-sixth interest in the land. Chief Justice ANDERSON and Justices McCLELLAN, SAYRE, SOMERVILLE, and THOMAS maintain and hold that the granting clause in the deed conveys to Jordan F. Reynolds an undivided one-sixth interest in all of this real estate; that this granting clause will control as to the interest intended to be conveyed; that it is supported by the habendum and warranty clauses in the conveyance; and that a contrary recital in the deed cannot control over the plain words of the granting part of the conveyance. They rest their opinion and base their conclusion on this rule in Dickson v. Van Hoose, 157 Ala. 466, 47 So. 720, 19 L.R.A. (N.S.) 719:
"The granting clause in a deed determines the interest conveyed, and that, unless there be repugnancy, obscurity or ambiguity in that clause, it prevails over introductory statements or recitals in conflict therewith, and over the habendum, too, if that clause is contradictory of or repugnant to it."
These Justices hold this is the correct rule of interpretation to be applied to this deed, which they claim is supported by the following authorities in this state: Webb v. Webb, 29 Ala. 588; Porter v. Henderson, 203 Ala. 312, 82 So. 668; Head v. Hunnicutt, 172 Ala. 48, 55 So. 161; Graves v. Wheeler, 180 Ala. 416, 61 So. 341, and the authorities cited therein.
The decree dismissing the original bill of complaint is reversed, and one is here rendered declaring complainant owns an undivided one-sixth interest in the land, and the cause in remanded for further proceedings herein by the trial court in accordance with this opinion.
Reversed, rendered, and remanded.
ANDERSON, C. J., and McCLELLAN, SAYRE, SOMERVILLE, and THOMAS, JJ., concur.
GARDNER and MILLER, JJ., dissent.
The decree dismissing the cross-bill is affirmed.
Affirmed.
All the Justices concur in this conclusion. The views and holding of the majority of the court appear in the per curiam opinion.